Citation Nr: 0807870	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  06-06 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for Raynaud's disease, 
also claimed as frostbite.

2.  Entitlement to service connection for peripheral 
neuropathy, bilateral upper extremities and lower 
extremities.

3.  Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel





INTRODUCTION

The veteran had active military service from January 1979 to 
January 1982.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

The Board notes that in a November 2006 Report of Contact, 
the veteran cancelled his original request for an appeals 
hearing before a Veterans Law Judge at the RO. There is no 
further indication that the veteran or his representative 
have requested that the hearing be rescheduled, thus, the 
Board deems the veteran's request for a hearing withdrawn.  
38 C.F.R. §§ 20.700-20.704 (2007).


FINDINGS OF FACT

1.  The veteran's currently diagnosed Raynaud's disease is 
not related to service.

2.  There is no competent medical evidence showing that the 
veteran's peripheral neuropathy, bilateral upper extremities 
and lower extremities, is related to service.

3.  The veteran's currently diagnosed hypertension is not 
related to service, and did not manifest to a compensable 
degree within one year of service separation.


CONCLUSIONS OF LAW

1.  Raynaud's disease was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007). 

2.  Peripheral neuropathy, bilateral upper extremities and 
lower extremities was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2007).

3.  Hypertension was not incurred in, or aggravated by, 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, such notice was 
provided to the veteran in March 200.  

Here, VA's duty to notify was satisfied by way of a letter 
sent to the appellant in January 2005 that fully addressed 
all four notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, an examination and/or medical opinion does not 
need to be obtained for the veteran's Raynaud's disease, 
peripheral neuropathy or hypertension claims because although 
the first element of McLendon is satisfied with respect to 
all three claims, there is no evidence establishing that an 
event, injury or disease occurred in service relating to any 
three of the claims, or hypertension manifested during the 
one-year presumptive period.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained outpatient 
treatment records from June 2001 through March 2005 from the 
VA Medical Center (VAMC) in Memphis, Tennessee.  
Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110, 
1131; 38 C.F.R. §§ 3.303(a).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  The Court has held "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Groveitt v. Brown, 
5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration.)

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as 
hypertension, to a degree of 10 percent or more within one 
year from separation from service, such diseases may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.    

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant. 

Service Connection for Raynaud's Disease

The veteran contends that his Raynaud's disease began in 
service.  Service medical records are silent for any 
complaints or treatment of cold or numb fingers or toes, or 
any diagnoses of Raynaud's disease, although other ailments 
are noted.

In January 2003, the veteran was diagnosed with Raynaud's 
disease and treated at the VA for painful cyanosis of the 
fingertips with an infection from a wound at one fingertip.  
VA treatment records of November 2004 by a P.A., indicate the 
veteran's Raynaud's disease flared up due to the onset of 
cooler weather, he had decreased mobility in one finger which 
was treated for an infection, and he was advised to stop 
smoking as that aggravated the disease.  In November 2004, an 
R.N., at the VA found the veteran had reduced his smoking, 
but suffered from hand pain.

In January 2005, the veteran was seen at a VA medical 
facility for complaints of chronic pain in his fingers with 
exposure to cold.  The veteran reported that the chronic 
problem had begun approximately 5 years earlier and resulted 
in ulcers in his fingertips and occasionally on the toes.  
The VA physician found that the veteran had 1-2+ radial 
pulses bilaterally and that the pulp of all his fingertips 
was thickened with ulcers on the first and third digits of 
the right hand and the second finger of the left hand.  All 
fingers and palms were cool.  No necrosis was noted in any 
fingertips and no purulence from any ulcer.  The diagnosis 
was ischemia in the fingers which appeared rheumatologic in 
origin and the examiner rescheduled the veteran for a 
vascular study, gave him a prescription for the pain, and 
advised him to stop smoking.  In the same month, the veteran 
underwent a VA arteriogram which revealed the aortic arch 
patent with patent great vessel origins; bilateral 
subclavial, axillary and brachial arteries were widely 
patent; and bilateral forearm and hand circulation 
characteristics were consistent with Raynaud's disease.  The 
veteran was advised to avoid sudden cold exposure, to reduce 
stress, to dress warmly including a heat conserving hat, to 
keep digits warm, and to stop smoking.

A VA rheumatologist of March 2005 noted that the veteran's 
hands were very cold with healed scar tissue, healed ischemic 
ulcers on his fingers and toes, skin tinea versicolor on face 
and neck, and sclerodactly noted.  The examiner found the 
veteran had cut back on his smoking, and that the pain in his 
fingers had improved, but they were still numb and tender to 
the touch.  Also in March 2005, a VA primary care physician 
found the veteran had classic Raynaud's disease with digital 
pitting scars, tight thick skin over fingers and on the 
forearms and dorsum of left foot and left lower leg above the 
ankle.  He had vitelligo on part of the face and chest and a 
related history of itching skins with some difficulty 
swallowing foot.  The impression was limited systemic 
sclerosis.  The physician found that the veteran had cut back 
on his smoking and that the pain in his fingers had improved, 
although they were still numb and tender to the touch.  
Finally, in the same month, a VA vascular specialist noted 
that the results of the veteran's arteriogram indicated that 
he showed a vasosapastic/vasculitic pattern, possible 
Raynaud's disease, and recommended that the veteran avoid 
cold stimuli.

The evidence weighing in favor of the veteran's claim 
consists of the veteran's assertions since December 2004, 
that his current Raynaud's disease was incurred in service.  
However, in order to render competent medical opinion, a 
witness must be competent to be probative as to the facts 
under consideration, and the veteran does not possess the 
requisite medical expertise to render such an opinion.  
Espiritu supra.

The evidence weighing against the veteran's claim includes 
the absence of service medical record evidence of complaints, 
findings, or treatment for Raynaud's disease and the absence 
of post-service evidence of any complaints, findings, or 
treatment for Raynaud's disease until many years after 
service.  As previously noted, the veteran reported in 
January 2005, that symptomatology attributable to Raynaud's 
disease first appeared about 5 years prior.  Additionally, 
there is no competent medical opinion linking the veteran's 
Raynaud's disease to his service.  

After a review of all the evidence of record, the Board finds 
that there was no in-service occurrence of Raynaud's disease, 
and the veteran's currently diagnosed Raynaud's disease is 
not related to service.  Additionally, the Board finds that 
the in-service and immediate post-service evidence, which 
includes the absence of complaints or treatment sought by the 
veteran for Raynaud's disease, is more probative, because the 
evidence is more contemporaneous to the alleged in-service 
incurrence of Raynaud's disease, than the current 
recollections of in-service injury rendered many years after 
service.  For these reasons, the Board finds that a 
preponderance of the evidence is against the veteran's claim, 
and the claim must be denied.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107; 
Gilbert supra.

Service Connection for Peripheral Neuropathy

The veteran contends that his peripheral neuropathy was 
incurred in service.  Service medical records are silent for 
any complaints or treatment of peripheral neuropathy, 
although other ailments are noted.

VA treatment records of June 2001 indicate the veteran was 
treated for peripheral neuropathy.  In October 2003, the 
veteran was diagnosed with "unspecified idiopathic 
peripheral neuropathy".  VA treatment records of April 2004 
through March 2005 indicate on-going treatment for peripheral 
neuropathy, and a VA rheumatologist of December 2004, who 
reported the veteran's own history of exposure to extremely 
cold temperatures in 1979 while in basic training, found the 
veteran had severe pain on cold exposure with ulcers of 
several fingertips, with skin changes over the dorsum of the 
hand, but not the forearm.  He advised the veteran to dress 
warmly and stop smoking.  

The evidence weighing in favor of the veteran's claim 
consists of the veteran's assertions since December 2004 that 
his current peripheral neuropathy was incurred in service and 
his own history of cold exposure in service to the December 
2004 rheumatologist.  However, in order to render competent 
medical opinion, a witness must be competent to be probative 
as to the facts under consideration, and the veteran does not 
possess the requisite medical expertise to render such an 
opinion.  Espiritu supra.

The evidence weighing against the veteran's claim includes 
the absence of service medical record evidence of complaints, 
findings, or treatment for peripheral neuropathy and the 
absence of post-service evidence of any complaints, findings, 
or treatment for peripheral neuropathy until many years after 
service.  Additionally, there is no competent medical opinion 
linking the veteran's peripheral neuropathy to his service.

After a review of all the evidence of record, the Board finds 
that there was no in-service occurrence of peripheral 
neuropathy, and the veteran's currently diagnosed peripheral 
neuropathy is not related to service.  Additionally, the 
Board finds that the in-service and immediate post-service 
evidence, which includes the absence of complaints or 
treatment sought by the veteran for peripheral neuropathy, is 
more probative, because the evidence is more contemporaneous 
to the alleged in-service incurrence of peripheral 
neuropathy, than the current recollections of in-service 
injury rendered many years after service.  For these reasons, 
the Board finds that a preponderance of the evidence is 
against the veteran's claim, and the claim must be denied.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; Gilbert supra. 

Service Connection for Hypertension

The veteran contends that his currently diagnosed 
hypertension occurred in service. Service medical records are 
silent for any complaints or treatment of hypertension, 
although other ailments are noted.  The veteran's service 
entry examination indicates a normal blood pressure reading 
of 120 over 72.

VA treatment records of June 2001 diagnosed the veteran with 
hypertension and although he received VA treatment for 
hypertension from January 2003 through March 2005, none of 
these records relate his hypertension to service.

In this case, in addition to the absence of evidence of 
hypertension in service, the evidence is negative for post-
service complaints, treatment, or findings regarding 


hypertension until 2001, which is, notably, many years after 
service separation.  Additionally, there is no evidence of 
hypertension manifesting to a compensable degree within a 
year of service.  For this reason, service connection for 
hypertension as a presumptive disease is not warranted.  38 
C.F.R. 3.307(a)(3).  

The evidence weighing in favor of the veteran's claim 
consists of the veteran's assertions since December 2004 that 
his currently diagnosed hypertension was incurred in service.  
However, in order to render competent medical opinion, a 
witness must be competent to be probative as to the facts 
under consideration, and the veteran does not possess the 
requisite medical expertise to render such an opinion.  
Espiritu supra.
 
The evidence weighing against the veteran's claim includes 
the absence of service medical record evidence of complaints, 
findings, or treatment for hypertension and the absence of 
post-service evidence of any complaints, findings, or 
treatment for hypertension until 19 years after service.   
Also weighing against the veteran's claim is the absence of 
competent medical opinion establishing a medical nexus 
between the veteran's hypertension and his service.

After a review of all the evidence of record, the Board finds 
that the veteran's currently diagnosed hypertension is not 
related to service, and did not manifest to a compensable 
degree within one year of service separation.  For these 
reasons, the Board finds that a preponderance of the evidence 
is against the veteran's claim, and the claim must be denied.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. 
§ 5107; Gilbert supra.








ORDER

Service connection for Raynaud's disease, also claimed as 
frostbite is denied.

Service connection for peripheral neuropathy, bilateral upper 
extremities and lower extremities is denied.

Service connection for hypertension is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


